IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

MICAH DAVIDSON,

              Petitioner,

v.                                                     Case No. 5D17-1604

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed December 1, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Micah Davidson, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 16, 2016,

order on pro se motion to withdraw plea upon remand, filed in Case Nos. 2011-CF-

1958, 2011-CF-1959, 2011-CF-1960, and 2014-CF-103021, in the Circuit Court in and

for Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

ORFINGER, BERGER, and WALLIS, JJ., concur.